Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 1 of 6                   PageID #: 183




                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

   SAM KRIKORIAN,                             *
                                              *
                Plaintiff,                    *       Case No. 1:19-CV-00582-KD-N
         v.                                   *
                                              *
   FORD MOTOR COMPANY,                        *
                                              *
                Defendant.                    *
                              PLAINTIFF’S OBJECTIONS TO
                             MAGISTRATE JUDGE’S REPORT
                                AND RECOMMENDATION

          COMES NOW the Plaintiff and, pursuant to 28 U.S.C. § 636(b)(1) respectfully

   objects to the Report and Recommendation of the Magistrate Judge (Doc. 16).

                      STATEMENT OF CASE AND OBJECTIONS

          The Complaint in this matter was filed in the Circuit Court of Baldwin County,

   Alabama on July 16, 2019 against Ford (Doc. 1). Plaintiff filed his Motion for remand on

   September 5, 2019. (Doc. 10). Ford responded to the remand motion on September 19,

   2019. (Doc. 12). Plaintiff filed his reply brief in support of remand on September 26,

   2019. (Doc. 13). The Report and Recommendation that the remand be denied was entered

   November 6, 2019. (Doc. 16).

          Plaintiff objects to the Magistrate’s report because the Magistrate incorrectly

   found that amount it controversy exceeded $75,000 without any evidence. Specifically

   the Report and Recommendation stated at the bottom of PagelD #: 180 the following:

          Even if Krikorian's compensatory damages are relatively small, Ala. Code
          § 6-11-21(a) permits an award of up to $500,000 in punitive damages if
          three times the compensatory damages amount is less. Considering the
          foregoing, the undersigned finds that Ford has shown, by a preponderance
          of the evidence, that it is more likely than not that an amount in excess of



                                                  1
Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 2 of 6                    PageID #: 184



          $75,000, exclusive of interest and costs, “will be put at issue during th[is]
          litigation ...” S. Fla. Wellness, 745 F.3d at 1315.

          The problem is that Ford did not offer any evidence, only speculation and

   conjecture. As shown below, and in Plaintiff’s remand briefing (Docs 10 and 13) Ford

   could have filed affidavits and taken discovery to determine an amount in controversy but

   did not. Therefore this case should be remanded because the removal was not supported

   by evidence.

                                   STANDARD OF REVIEW

          This Court’s standard of review of the Report and Recommendation is de novo.

   See 28 U.S.C. § 636(b)(1)(C).

                                         ARGUMENT

          The Report and Recommendation (Doc. 16) is very through and well written, but

   unfortunately, it reaches the wrong conclusion. This breach of warranty and fraud case

   against Ford Motor Company (“Ford”) involves a single, almost 3-year-old, Focus

   purchased on March 23, 2017 for $22,714.60 and is currently worth about $11,540.00.

   Krikorian offered evidence of these values with his remand motion. Ford, however, has

   offered only unsupported statements and conjecture regarding the amount in controversy.

   This is not enough. Ford must show by a preponderance to the evidence that the amount

   in controversy exceeds $75,000 and it has not. Ford provided no rebuttal evidence or any

   evidence whatsoever of the amount in controversy. This objection should be sustained,

   and the case remanded.

          The removal statute states in pertinent part:

          (2) If removal of a civil action is sought on the basis of the jurisdiction
          conferred by section 1332(a), the sum demanded in good faith in the initial
          pleading shall be deemed to be the amount in controversy, except that--



                                                2
Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 3 of 6                   PageID #: 185



          (A) the notice of removal may assert the amount in controversy if the
          initial pleading seeks--
          (i) nonmonetary relief; or
          (ii) a money judgment, but the State practice either does not permit
          demand for a specific sum or permits recovery of damages in excess of the
          amount demanded; and
          (B) removal of the action is proper on the basis of an amount in
          controversy asserted under subparagraph (A) if the district court finds, by
          the preponderance of the evidence, that the amount in controversy exceeds
          the amount specified in section 1332(a).

   28 U.S.C.§ 1446(c)

           “In the Eleventh Circuit Courts must measure the amount in controversy by the

   value of the object of the litigation,” U.S. Bank Nat'l Ass'n v. Smith, 693 F. App'x 827,

   830 (11th Cir. 2017) (internal quotation marks omitted). It is, “the removing defendant,

   [that] bears the burden of establishing by a preponderance of the evidence that the

   amount in controversy[.]” Mann v. Unum Life Ins. Co. of Am., 505 F. App’x 854, 856

   (11th Cir. 2013). Instead offering evidence as it could have, Ford argued in its opposition

   to remand that “Plaintiff requests that this Court disregard both common sense and

   reasonable deductions based upon the information provided in the Complaint to remand

   the case.” (Doc 12 at PageID #: 137). Common sense and reasonable deductions are not

   evidence. “Specifically, the removing defendant must establish the amount in controversy

   by ‘[t]he greater weight of the evidence, ... [a] superior evidentiary weight that, though

   not sufficient to free the mind wholly from all reasonable doubt, is still sufficient to

   incline a fair and impartial mind to one side of the issue rather than the other.’ Black's

   Law Dictionary 1220 (8th ed.2004).” Lowery v. Alabama Power Co., 483 F.3d 1184,

   1209 (11th Cir. 2007).




                                               3
Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 4 of 6                    PageID #: 186



          In Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 755 (11th Cir. 2010) the

   Circuit Court published a long section in the opinion explaining what kind of evidence

   could be presented in support of a diversity removal saying in part:

          Defendants may introduce their own affidavits, declarations, or other
          documentation—provided of course that removal is procedurally proper.
          See Williams, 269 F.3d at 1319; Miedema, 450 F.3d at 1330; Sierminski,
          216 F.3d at 949 (the district court may “require parties to submit
          summary-judgment-type evidence relevant to the amount in controversy at
          the time of removal” (quotation marks omitted)); Fowler v. Safeco Ins. Co.
          of Am., 915 F.2d 616, 617 (11th Cir.1990) (“Defendants have the
          opportunity to submit affidavits, depositions, or other evidence to support
          removal.”); see also De Busk v. Harvin, 212 F.2d 143, 146 (5th Cir.1954)
          (holding, in a case removed under 28 U.S.C. § 1442, that the district court
          had properly denied the plaintiff's motion to remand based on “[t]he
          uncontroverted affidavits of appellees, attached as exhibits to the amended
          petition for removal”).

   Pretka at 755.

          According to Pretka “a defendant may introduce their own affidavits,

   declarations, or other documentation”, or “submit affidavits, depositions, or other

   evidence to support removal[.]” “What the defendant may not do, however, is rely

   exclusively on ‘conjecture, speculation, or star gazing to establish the requisite amount in

   controversy.”’ Lambeth v. Peterbilt Motors Co., No. CIV. A. 12-0169-WS-N, 2012 WL

   1712692, at *2 (S.D. Ala. May 15, 2012). (Citation omitted). Ford could have gotten

   affidavits from its own employees and experts. In addition, Ford could have deposed the

   Plaintiff but never asked to do so. As “stated in Lowery that ‘[t]he absence of factual

   allegations pertinent to the existence of jurisdiction is dispositive and, in such absence,

   the existence of jurisdiction should not be divined by looking to the stars’—only through

   speculation—and that is impermissible.” Pretka. at 753–54.

          Recently in Sutherland v. Glob. Equip. Co., No. 18-13384, 2019 WL 4896969

   (11th Cir. Oct. 4, 2019), citing Pretka, the Eleventh Circuit reaffirmed the proposition


                                                4
Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 5 of 6                  PageID #: 187



   that, “[w]here the plaintiff has not alleged a specific amount of damages, the defendant

   seeking removal must establish by a preponderance of the evidence that the amount in

   controversy exceeds the jurisdictional minimum.” Sutherland v. Glob. Equip. Co., No.

   18-13384, 2019 WL 4896969, at *4 (11th Cir. Oct. 4, 2019). (Citation omitted).

          The Sutherland court further explained:

          Sutherland’s state court complaint alleged only that she had lost
          approximately $25,000 due to Global’s actions in 2015. Global has offered
          no evidence the amount in controversy at the time of removal exceed that
          amount. Its evidence Sutherland sought more damages six months after
          removal is not sufficient to prove the amount in controversy at the time of
          removal. See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 & n.13 (11th
          Cir. 1994) (stating whether the plaintiff might seek or recover more
          damages after removal is not sufficient to prove the amount in controversy
          at the time of removal). Accordingly, the district court did not have
          diversity jurisdiction over Sutherland’s state-law claims. See 28 U.S.C. §
          1332.

   Sutherland at *4.

                                       CONCLUSION

          For the foregoing reasons and the reasons stated in Docs 10 and 13, Plaintiff

   respectfully objects to the Report and Recommendation of Magistrate Judge Nelson and

   moves the Court to review de novo his motion to remand.

          Respectfully submitted this 20th day of November 2019.



                                               s/ Earl P. Underwood, Jr.
                                               Earl P. Underwood, Jr.




                                              5
Case 1:19-cv-00582-KD-N Document 17 Filed 11/20/19 Page 6 of 6                     PageID #: 188



                                 CERTIFICATE OF SERVICE

                  I hereby certify that on the 20th day of November 2019, I electronically

   filed the preceding with the Clerk of the Court using the CM/ECF system which will send

   notification of such filing to the all counsel of record.

                                                          /s/ Earl P. Underwood, Jr.
                                                          Earl P. Underwood, Jr.




                                                  6
